Filed 11/10/20 P. v. Carranza CA6
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      SIXTH APPELLATE DISTRICT


 THE PEOPLE,                                                          H048188
                                                                     (Monterey County
           Plaintiff and Respondent,                                  Super. Ct. No. 18CR000350)

           v.

 EDWARD JAMES CARRANZA,

           Defendant and Appellant.



                                              I. INTRODUCTION
         Defendant Edward James Carranza pleaded no contest to evading an officer with
willful disregard for safety (Veh. Code, § 2800.2, subd. (a)) and was placed on probation
for three years. After approximately two years, defendant filed a petition seeking early
termination of probation. The court denied the petition, finding that “[t]he severity of the
case warrants continued supervision on probation.”
         On appeal, defendant contends that the trial court erred by failing to obtain and
consider a new probation report before ruling on his petition and otherwise abused its
discretion in denying the petition. For reasons that we will explain, we will affirm the
order denying early termination of probation.
                 II. FACTUAL AND PROCEDURAL BACKGROUND
       A. The Offense1
       On the night of January 12, 2018, police officers were dispatched to a mall on a
report of a man brandishing a firearm at an occupied car. The victim reported that he and
a friend were in a car when an SUV pulled up behind them. The SUV driver, later
identified as defendant, yelled, “ ‘Get the [f]uck out of the way!’ ” (Italics omitted.) The
victim responded, “ ‘Go around!’ ” A passenger exited defendant’s SUV and approached
the victim. Defendant pulled up in his SUV and pointed a firearm with an attached laser
at the victim.
       When the police arrived, defendant sped away. During his getaway, defendant at
times drove 80 miles per hour, went through stops signs and red traffic lights, and quickly
switched lanes. He also drove in the center of the road. The officers eventually lost sight
of defendant.
       Police officers went to defendant’s residence, where his wife indicated that he had
left the house angry sometime earlier. The wife reported that defendant had stated he was
going drinking with friends. The wife reported that they were separated, and that
defendant lived at her house only three days per week.
       Shortly thereafter, defendant’s SUV was located unoccupied. On the rear driver’s
side floorboard was a loaded Glock handgun and a taser with two cartridges. Also in the
SUV were two pistol cases, boxes of ammunition, and a metal safe. The following night,
defendant was located and arrested.
       B. The Charges, Plea, and Sentencing
       On January 25, 2018, defendant was charged by information with evading an
officer with willful disregard for safety (Veh. Code, § 2800.2, subd. (a); count 1) and



       1
        As defendant was convicted by plea, the facts underlying his offense are taken
from the probation report, which was based on a police report.

                                             2
two counts of misdemeanor exhibiting a concealable firearm in public (Pen. Code, § 417,
subd. (a)(2)(A); counts 2 & 3).2
       On March 7, 2018, defendant pleaded no contest to count 1, evading an officer
with willful disregard for safety (Veh. Code, § 2800.2, subd. (a)), with the understanding
that he would be placed on probation and that the remaining counts would be dismissed
at the time of sentencing. Defendant’s written waiver of rights and plea form also
included a “Harvey Waiver,”3 which allowed the sentencing judge to “consider the entire
factual background of the case, including any unfiled, dismissed, or stricken charges or
allegations or cases when granting probation, ordering restitution, or imposing sentence.”
       The probation report, dated March 28, 2018, indicated that, at the time of the
offense, defendant was on probation for misdemeanor violation of Vehicle Code
section 12500, subdivision (a) [driving without a license]. Defendant told the probation
officer that he had been employed as a security guard for the past three years, and that he
was working as an armed security guard when he was arrested for the instant offense.
Defendant acknowledged that he had made a terrible mistake, and he hoped that the trial
court would reduce his case to a misdemeanor so that he could continue working as an
armed security guard.
       On April 4, 2018, the trial court suspended imposition of sentence and placed
defendant on probation for three years with various terms and conditions, including that
he serve 180 days in jail with 161 days of credit. Defendant was ordered to pay various
fines and assessments, including a $300 restitution fine, a $40 court operations
assessment, a $30 court facilities assessment, a $4 emergency medical air transportation
fine, $864 for preparation of the probation report, and $81 per month for probation




       2
         All further statutory references are to the Penal Code unless otherwise indicated.
       3
         People v. Harvey (1979) 25 Cal.3d 754.

                                             3
supervision. Defendant was ordered to not possess and to immediately surrender any
firearm or ammunition. (§ 29800.) The remaining counts were dismissed.
       C. Petition for Termination of Probation
       Nearly two years later, defendant submitted a petition to terminate his probation
early. The petition was on a preprinted form, which defendant signed under penalty of
perjury on March 13, 2020. In the petition, defendant stated that he had “met all
probation requirements,” had not violated probation, and had “paid all fines.”
(Capitalization omitted.) He further stated that “this was [his] first offense,” and that he
had “learned from this mistake.” (Capitalization omitted.) Defendant explained that he
“would love to continue [his] career as security guard.” (Capitalization omitted.)
       That same day, on March 13, 2020, a probation officer dated, signed, and marked
a box on defendant’s petition indicating that the probation department “[s]upport[ed]”
defendant’s petition to terminate his probation.
       The trial court subsequently denied defendant’s petition without a hearing. The
court’s March 25, 2020 written order states, “The severity of the case warrants continued
supervision on probation.” The order was signed by the same judge who accepted
defendant’s no contest plea and who sentenced him. The record indicates that the order
was mailed to defendant on May 5, 2020.
                                    III. DISCUSSION
   A. Defendant’s Petition for Early Termination of Probation Was Governed by
       Penal Code Section 1203.3, Which Does Not Require a New Probation Report
       Defendant initially contended in his opening brief on appeal that, upon his filing of
a petition for early termination of probation, section 1203.2, subdivision (b)(1) required
the trial court to order and consider a new report from the probation department.
According to defendant, because “the court failed to follow the procedures required by
law, the denial of the petition, without consideration of the relevant factors, constituted an
abuse of discretion.” Defendant requested that this court remand the matter with

                                              4
instructions to the trial court to “order and consider the contents of an updated report
before ruling on the petition.”
       The Attorney General contended in response that “the court’s failure to send
[defendant’s] petition for early termination . . . to the probation officer for a written
report . . . appears to be technically in error” under section 1203.2, but that the error
“was clearly harmless.” The Attorney General argued that, “[g]iven the evidence before
the court, and the basis for its denial of the motion, there is no reasonable probability the
court would have arrived at a more favorable outcome if it had obtained an updated
probation report prior to ruling.”
       In response to our request for supplemental briefing, both parties now concede that
section 1203.3, not section 1203.2, applies to defendant’s petition for early termination of
probation. Both parties also concede that section 1203.3 does not require the trial court
to order and consider a new probation report before ruling on defendant’s petition for
early termination of probation.
       We find the parties’ concessions appropriate.
       Section 1203.2, subdivision (b)(1), upon which defendant initially relied in his
opening brief on appeal, states that the trial court, on its own motion or on a petition by
the defendant, the probation officer, or the district attorney, may modify, revoke, or
terminate supervision of the defendant. Subdivision (b)(1) further states, “The court
shall refer its motion or the petition to the probation . . . officer. After the receipt of a
written report from the probation . . . officer, the court shall read and consider the report
and either its motion or the petition and may modify, revoke, or terminate the supervision
of the supervised person upon the grounds set forth in subdivision (a) if the interests of
justice so require.” (§ 1203.2, subd. (b)(1), italics added.) Subdivision (a) of
section 1203.2, provides that “the court may revoke and terminate the supervision of the
person if the interests of justice so require and the court, in its judgment, has reason to
believe from the report of the probation . . . officer or otherwise that the person has

                                                5
violated any of the conditions of their supervision, has become abandoned to improper
associates or a vicious life, or has subsequently committed other offenses, regardless of
whether the person has been prosecuted for those offenses.” (§ 1203.2, subd. (a).)
Defendant’s petition seeking early termination of probation was not based on any of these
grounds set forth in subdivision (a) of section 1203.2.
         Another section – section 1203.3 – also provides the trial court with the authority
to revoke or modify probation. (§ 1203.3, subd. (a).) Relevant here, section 1203.3,
subdivision (a) expressly states that the trial court “may at any time when the ends of
justice will be subserved thereby, and when the good conduct and reform of the person
so held on probation shall warrant it, terminate the period of probation, and discharge the
person held.” It has been stated that “[t]he authority for early termination of probation is
found in section 1203.3.” (People v. Butler (1980) 105 Cal.App.3d 585, 589 (Butler);
accord, People v. Holman (2013) 214 Cal.App.4th 1438, 1471 (Holman) [§ 1203.3,
subd. (a) “is the source of the court’s power to terminate probation early”]; see People v.
Killion (2018) 24 Cal.App.5th 337, 341 (Killion) [referring to § 1203.3 as a “remedial
provision[] of which a defendant might avail herself to reduce the terms and/or length of
probation”]; People v. Johnson (2012) 211 Cal.App.4th 252, 262 (Johnson) [referring to
§ 1203.3, subd. (a) as “authorizing discretionary early termination of probation”].)
         Section 1203.3 requires that the probation officer be given written notice of the
trial court’s intention to revoke, modify, or change its order of probation. (Id.,
subd. (b)(2)(A).) Section 1203.3 does not, however, expressly require the preparation
of a new probation report before the court determines whether to terminate probation
early.
         In this case, section 1203.3 applies to defendant’s petition seeking early
termination of probation. (Butler, supra, 105 Cal.App.3d at p. 589; Holman, supra,
214 Cal.App.4th at p. 1471; see Killion, supra, 24 Cal.App.5th at p. 341; Johnson, supra,
211 Cal.App.4th at p. 262.) Section 1203.3 does not require the preparation and

                                               6
consideration of a new probation report before the trial court decides whether probation
should be terminated early. Defendant therefore fails to demonstrate error in this case by
the trial court’s failure to order or review a new probation report before denying his
petition for early termination of probation.
         B. Defendant Fails to Establish an Abuse of Discretion by the Trial Court
         Defendant nevertheless continues to argue in supplemental briefing that the trial
court abused its discretion in denying his petition for early termination of probation.
According to defendant, the court considered “only [his] initial charge, without any
further inquiry or evaluation of [his] circumstances or performance on probation, let
alone his good conduct or reform.” Defendant contends that the court was not aware
of and failed to consider “the factors contemplated by the governing statute, . . . failed
to operate within the range of its discretion granted by law,” and “thus, abused its
discretion.”
         A trial court has discretion under section 1203.3 to terminate probation early.
(Killion, supra, 24 Cal.App.5th at p. 340.) As we recited above, section 1203.3,
subdivision (a) states that the trial court “may at any time when the ends of justice will
be subserved thereby, and when the good conduct and reform of the person so held on
probation shall warrant it, terminate the period of probation, and discharge the person
held.”
         “In reviewing a trial court’s order for an abuse of discretion, we presume the order
is correct, indulge all intendments and presumptions to support it on matters as to which
the record is silent, and the appellant bears the burden to affirmatively show error.
[Citation.] ‘The court is presumed to have considered all of the relevant factors in the
absence of an affirmative record to the contrary.’ [Citation.] ‘Thus, the fact that the
court focused its explanatory comments on [one factor] does not mean that it considered
only that factor.’ [Citation.]” (People v. Allen (2019) 41 Cal.App.5th 312, 330.)



                                               7
       In this case, the trial court’s ruling that “[t]he severity of the case warrants
continued supervision on probation,” does not establish that the court considered only
the severity of the case, or that the court otherwise failed to exercise informed discretion.
Rather, the court’s ruling may well have reflected a reasoned conclusion, based on
defendant’s petition and the record in this case that the court was already familiar with –
having both accepted defendant’s no contest plea and sentenced him – that it would not
be a sound exercise of discretion to terminate probation early.
       In particular, the original probation report included defendant’s background and
other relevant information. Based on the original probation report, the trial court was
aware of the facts that defendant now contends were important to consider, such as the
fact that he had no prior felony conviction, was employed, had a GED, and had entered
into a plea agreement within two months of his arrest. Further, the judge who denied
defendant’s petition for early termination of probation was the same judge who accepted
his no contest plea and who placed him on probation. The court was thus well acquainted
with the facts underlying defendant’s offense, which included driving 80 miles per hour
and running stops signs and red lights while trying to evade the police. The court was
also informed, based on defendant’s uncontested petition and the probation officer’s
recommendation in support of the petition, that since the date of the preparation of the
original probation report, defendant had not violated his probation, had “met all probation
requirements,” and had paid all fines. (Capitalization omitted.)
       Likewise, contrary to defendant’s contention that the trial court was unaware that
he was no longer a licensed security guard because of his conviction and supervision, the
original probation report and defendant’s petition already contained that information.
The original probation report recited that defendant had been employed as a security
guard for the three years prior to the instant offense, and that he was working as an armed
security guard when he was arrested for the instant offense. The original probation report
further indicated that defendant hoped the trial court would reduce his case to a

                                               8
misdemeanor so that he could continue working as an armed security guard. Because the
judge who denied defendant’s petition for early termination of probation was the same
judge who presided over defendant’s sentencing, the judge would have been well aware
that, as a convicted felon, defendant could not, and indeed was ordered not to, possess
any firearm or ammunition. (§ 29800.) Moreover, in defendant’s petition to terminate
probation early, defendant stated that he “would love to continue [his] career as [a]
security guard.” (Capitalization omitted.)
       Thus, contrary to defendant’s arguments, the record indicates that the trial court
properly exercised informed discretion when it denied defendant’s petition for early
termination of probation due to the “severity of the case,” in view of the content of
defendant’s petition and the information that the trial court was already well acquainted
with in the case.
       We are also not persuaded by defendant’s contention that the trial court “failed to
consider conduct subsequent to the offense” or defendant’s reliance on the purportedly
“analogous” case of People v. McLernon (2009) 174 Cal.App.4th 569 (McLernon). In
McLernon, “the trial court did not consider the merits of [the defendant’s] motion” to
have his record expunged under section 1203.4. (McLernon, supra, at p. 575.) Rather,
the trial court rejected the motion based solely on the fact that the motion had been
submitted and denied twice before, with the first denial being based on the defendant’s
unsatisfactory performance on probation. (Ibid.) The appellate court concluded “that the
trial court improperly failed to consider the merits of [the defendant’s] motion for relief,”
and that “the trial court may consider . . . the defendant’s postprobation conduct.” (Id. at
p. 577.)
       In contrast to McLernon, nothing in the record in this case indicates that the trial
court failed to consider the merits of defendant’s petition to terminate probation early.
To the contrary, the trial court’s order in this case addressed the substance of defendant’s
petition, rather than denying the petition on purely procedural grounds as in McLernon.

                                              9
Defendant’s petition contained information regarding his conduct subsequent to the
offense and, in particular, his good performance on probation. The court necessarily
considered this information in ruling on defendant’s petition as its ruling addressed the
merits of the motion and determined that the “severity of the case warrant[ed]”
defendant’s “continued supervision on probation.” In this regard, defendant fails to cite
any authority for the proposition that it was improper for the trial court to consider and
determine that the severity of his case warranted his continuation on probation despite his
apparently good performance on probation.
       Accordingly, we conclude that defendant fails to demonstrate an abuse of
discretion by the trial court in denying his petition for early termination of probation.
                                    IV. DISPOSITION
       The order denying early termination of probation is affirmed.




                                             10
                     BAMATTRE-MANOUKIAN, J.




WE CONCUR:




ELIA, ACTING P.J.




DANNER, J.




People v. Carranza
H048188